DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-36, 38-41,46, 48, and 51-52  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnham (US 2013/0327336 A1; hereinafter “Burnham”).
Regarding claim 35, Burnham discloses a respiratory mask, wherein the mask comprises a mask unit (mask 100, Figure 1a) and at least one emission device (vent cap 108, Figure 1a) for discharging exhaled gas from inside the respiratory mask (Paragraph 0071, lines 2-3), the mask unit comprising at least one mask body (frame 104, Figure 1a) and at least one mask bead (cushion 102, Figure 1a) connected to the mask body (See Figure 1a) and a connection unit (elbow 106, connected to the mask body for connection of a respiratory gas feed line (Paragraph 0070, lines 1-2), and the emission device comprising a plurality of separate flow channels (plurality of vent holes 116, Figure 1a) which respectively consist of at least two flow subchannels (see varying vent hole width as shown in Figure 4 – wider near element 118 and narrowing towards element 117, thus creating two subchannels of different widths) and are arranged at a distance from one another and at least in sections circularly or semi circularly (See Figure 3 for circular arrangement of vent holes 116).
Regarding claim 36, Burnham further discloses wherein the emission device (vent cap 108, Figure 1a) is arranged in the connection unit (vent cap 108 connected to elbow 106, Figure 1a).
Regarding claim 38, Burnham further discloses wherein the emission device is formed integrally as a part of the mask body or of the connection unit ("vent cap 108 may be permanently attached to or otherwise formed in one piece with the mask 100”, Paragraph 0071).
Regarding claim 39, Burnham further discloses wherein the emission device is manufactured as a separate component which is integrated into the mask body or the connection unit ("vent cap 108 may be removable from the mask 100”, Paragraph 0071).
Regarding claim 40, Burnham further discloses wherein the emission device defines a plane E3 (see annotated Figure 24 below, where vent cap 390 forms plane E3) and the connection unit defines a plane E4 (see annotated Figure 24 below, first end of elbow 310 forms plane E4).

    PNG
    media_image1.png
    321
    363
    media_image1.png
    Greyscale

	Regarding claim 41, Burnham further discloses wherein the planes E3 and E4 are at a distance from one another (see annotated Figure 24 above, planes E3 and E4 at a distance from one another).
	Regarding claim 46, Burnham further discloses wherein at least one of the flow channels (vent holes 116, Figure 4) has a varying channel cross section (see varying vent hole width as shown in Figure 4 – wider near element 118 and narrowing towards element 117, thus creating two subchannels of different widths).
	Regarding claim 48, Burnham further discloses wherein at least one shoulder (see area where element 118 is pointing towards, Figure 2b) is arranged in at least one of the flow channels (vent hole 116, Figure 2b).
	Regarding claim 51, Burnham further discloses wherein at least one of the flow channels (vent holes 116) comprises at least in sections a channel cross section with a quadrilateral cross-sectional profile (See Figure 4, cross section of vent hole 116 would yield a four-sided profile). 
wherein the flow channels (vent holes 116) are arranged annularly on the mask unit (see ring-shaped arrangement of vent holes 116, Figure 3).  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US 2013/0327336 A1) in view of Fong et al. (US 2014/0150798 A1).
Regarding claim 37, Burnham discloses the respiratory mask of claim 35, but is silent wherein the emission device is arranged at an interface between the mask body and the connection unit.  

Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to arrange the emissions device at an interface between the mask body and connection unit because this venting arrangement may diffuse the exhausted air to prevent air jetting on patients or their partners, and to reduce noise while in use (Paragraph 0092,).
Regarding claim 42, Burnham discloses the respiratory mask of claim 40, but is silent wherein the planes E3 and E4 are at a distance from one another and are materially connected to one another by a shoulder, the flow channels being arranged in the shoulder.  
However, Fong teaches an emissions device in the same field of endeavor (vented elbow ring 70, Figure 22) that forms a plane E3 (see annotated Figure 22 below), and a connection unit (swivel elbow 80, Figure 22) that forms a plane E4 (see annotated Figure 22) - wherein the planes E3 and E4 are at a distance from one another and are materially connected to one another by a shoulder (annular surfaces 72, Fig 22), the flow channels (channel 75, Figure 22) being arranged in the shoulder (channel 75 arranged within shoulder 72, Figure 22).

    PNG
    media_image2.png
    411
    468
    media_image2.png
    Greyscale

Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to have the planes E3 and E4 formed by the emissions device and connection unit materially connected to one another by a shoulder structure, in order to form flow channels within the shoulder that are capable of venting of gases between the ring and the swivel elbow (Paragraph 0012,), which may aid in diffusing the exhausted air to prevent air jetting on patients of their bed partners, and to reduce noise (Paragraph 0092)
Regarding claim 43, Burnham discloses the respiratory mask of claim 35, wherein the emission device (vent cap 108, Figure 1a) comprises at least nine separate flow channels (at least 9 vent holes 116 shown in Figure 3) which respectively consist of at least two flow subchannels (see varying vent hole width as shown in Figure 4 – wider near element 118 and narrowing towards element 117, Figure 4) the flow channels being arranged at a distance from one another (each vent hole 116 spaced out uniformly from one another, Figure 3) and at least in sections circularly (vent cap 108 with vent holes 116 arranged circularly) but is silent on the channels being arranged circularly around the connection unit. 
However, Fong teaches the flow channels (channel 75, Figure 17) being arranged circularly around the connection unit (see channels 75 arranged circularly around swivel elbow 80, Figure 17). 
	Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to arrange the flow channels circularly around the connection unit, to permit the venting of gases between the ring and the swivel elbow (Paragraph 0012,), which may aid in diffusing the exhausted air to prevent air jetting on patients of their bed partners, and to reduce noise (Paragraph 0092)
	Regarding claim 44, Burnham discloses the respiratory mask of claim 35, wherein the emission device (vent cap 108, Figure 1a) comprises a plurality of separate flow channels (vent holes 116, Figure 3) which are arranged next to the connection unit in the mask body (Figure 1a), the emission device (vent cap 108) comprising a plurality of separate flow channels which respectively consist of at least two flow subchannels (see varying vent hole width as shown in Figure 4 – wider near element 118 and narrowing towards element 117, Figure 4), the flow channels being arranged at a distance from one another (Figure 4); but it silent on the connection unit is connected rotatably to the mask body and the flow channels being arranged circularly around the connection unit. 
However, Fong teaches a connection unit (swivel elbow 80, Figure 22) connected rotatably to the mask body (abstract) and flow channels (channel 75, Figure 
Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to permit the connection unit to rotate with respect to the mask body to provide freedom of movement and to enable the patient to position the tube in desired position without disrupting the seal (Paragraph 0091). 
Regarding claim 45, Burnham discloses the respiratory mask of claim 35, but is silent wherein the emission device defines a plane E perpendicular to an axis y of the connection unit and the flow channels respectively define a plane z of an emission direction, the planes E and z being arranged at an angle of between about 20 and 1000 with respect to one another.  
However, Fong teaches an emission device (vent ring 70, Figure 14) defining a plane E (see annotated Figure 14 below) that is perpendicular to an axis y of the connection unit (see annotated Figure 14) and the flow channels define a plane z of emission direction (see annotated Figure 14), and the planes E and z being arranged at an angle (Planes E and z in annotated Figure 14 approximately 45 degrees apart). 

    PNG
    media_image3.png
    439
    512
    media_image3.png
    Greyscale

Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to arrange the flow channels defining a plane z relative to the plane of the emission device (vent ring) as this venting arrangement may diffuse the exhausted air to prevent air jetting on patients or their bed partners and to reduce noise  (Paragraph 0092,.
Claims 47, 49-50, are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US 2013/0327336 A1) in view of Ng et al. (US 2009/0050156 A1).
Regarding claim 47, Burnham discloses the respiratory mask of claim 35, but is silent wherein at least one of the flow channels is configured at least in sections conically and/or in the shape of a cone.  

Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to modify the flow channels to be of conical shape to aid in fully developing the flow through the channel (Paragraph 0139). 
Regarding claim 49, Burnham discloses the respiratory mask of claim 35, but is silent wherein at least one of the flow channels comprises at least one constriction section.  
However, Ng further teaches the flow channels (vent orifice 528, Figure 2-6) having a constriction section (see narrowed region in the center of vent orifice 528, Figure 2-6). 
Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to modify the flow channels to include a constriction section as this “hour-glass” conical shape taught by Ng enables longer holes to be molded, and longer holes provide a longer flow path which helps to fully develop the flow (Paragraph 0139). 
Regarding claim 50, Burnham discloses the respiratory mask of claim 35, but is silent wherein at least one of the flow channels comprises at least one inlet region narrowing in the shape of a funnel before the constriction section in a flow direction and/or at least one outlet region widening in the shape of a funnel after the constriction section in the flow direction.  

Therefore, it would have been obvious at the time of invention to modify the teachings of Burnham to modify the flow channels to have this “hour-glass” conical shape taught by Ng to enable longer holes to be molded, with longer holes providing a longer flow path which helps to fully develop the flow (Paragraph 0139). 
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2009/0050156 A1) in view of Burnham (US 2013/0327336 A1). 
Regarding claim 53, Ng discloses a process for producing a respiratory mask, wherein at least an emission device (cover 1850, Figure 2-21-2) is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold, Figure 2-22-5, Paragraph 0218), each having at least one projection (protrusion 2002, Figure 2-22-5) protruding at least partially into a flow channel (vent opening 2006, Figure 2-22-5) during casting (Paragraph 0218, lines 1-3). 
Ng is silent on the respiratory mask of claim 35, However Burnham teaches all elements of the respiratory mask in claim 35 as described previously. Therefore, it would have been obvious at the time of invention to modify the teachings of Ng to include the respiratory mask elements of claim 35 as taught by Burnham, as this venting 
	Regarding claim 54, Ng discloses a process for producing a respiratory mask, wherein flow channels (vent clusters 1854, Figure 2-21-1) are arranged in at least one part of the mask unit (vent clusters 1854 disposed on elbow assembly 1845, Figure 2-21-1) and wherein at least an emission device is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold, Figure 2-22-5, Paragraph 0218), each having at least one projection protruding at least partially into a flow channel during casting (protrusion 2002, Figure 2-22-5).
Ng is silent on the respiratory mask of claim 35, However Burnham teaches all elements of the respiratory mask in claim 35 as described previously. Therefore, it would have been obvious at the time of invention to modify the teachings of Ng to include the respiratory mask elements of claim 35 as taught by Burnham, as this venting arrangement is structured to diffuse the exhaust vent flow to produce less air jetting, thereby increasing comfort of the patient and their bed partner (Abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding venting arrangements for respiratory masks: Haibach (US 2013/0213401 A1), Ho et al. (US 9,174,018 B2), and Huddart et al. (US 2016/0008558 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/
Examiner, Art Unit 4115          

/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4100